Citation Nr: 0518224	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the RO.  

The issues of entitlement to an initial rating in excess of 
50 percent for the service-connected PTSD and service 
connection for headaches as secondary to the service-
connected PTSD are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

VA will notify the veteran if further action is required on 
his part.  



FINDING OF FACT

The veteran's service-connected PTSD is shown to be 
manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
disability rating for the service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

It appears that the medical evidence on file is sufficient to 
support the award of an increased disability rating of 50 
percent for the service-connected PTSD.  Thus, the Board 
finds that it may proceed with a decision granting such a 
rating without prejudice to the veteran.  

However, the Board further finds that additional evidentiary 
development is necessary before the issue of an increased 
evaluation in excess of 50 percent for the service-connected 
PTSD can be adjudicated on the merits.  This development will 
be discussed in greater detail in the REMAND portion of this 
document.  


Analysis

The veteran is seeking a higher disability rating for his 
service-connected PTSD.  The veteran essentially contends 
that the impairment caused by his PTSD is sufficient to 
warrant a 50 percent evaluation under the criteria of 
Diagnostic Code (DC) 9411.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The criteria of DC 9411 for each level of disability in 
excess of 30 percent are as follows:

100 percent - Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions of hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation or own 
name.

70 percent - Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

50 percent - Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work and 
social relationships.

Having reviewed the complete record, the Board finds that the 
veteran's symptomatology is shown to more closely approximate 
the rating criteria supporting the assignment of a 50 percent 
evaluation under 38 C.F.R. § 4.130, DC 9411.  

In this regard, the Board found the most probative evidence 
to be the report of a VA examination conducted in November 
2002 in which it was noted that the veteran had a somewhat 
restricted social life and that his marriage was under 
considerable strain. 

 It was further noted that he was extremely irritable and had 
difficulty falling asleep, and that he also had some 
difficulty concentrating.  The veteran reported that he 
worked as a police officer and had a good record, although 
few close friends at his job.  He indicated that he had been 
involved in some fights with police department personnel.  

The veteran reported being hypervigilant, and the examiner 
indicated that he had a history of exaggerated startled 
response, although this had lessened somewhat.  

The examiner concluded that the veteran's marital and work 
relationships had been significantly impacted by his PTSD, 
and that he also has significant depressive features related 
to his PTSD.  

It was noted that he had crying spells, particularly when 
confronted by his wife in an argument, and that he also had a 
degree of anhedonia.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55, which was noted to be representative of 
moderate to serious impairment in social functioning and 
moderate impairment in occupational functioning.  

Therefore, in light of the findings noted in the report of 
his November 2002 VA examination, the Board finds that the 
veteran's PTSD is shown to be manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms disturbances of motivation and mood, and 
difficulty in establishing effective work and social 
relationships.  

Thus, the Board further finds that the veteran's disability 
picture more nearly approximates the criteria for an initial 
50 percent evaluation under the criteria of DC 9411.  38 
C.F.R. § 4.7.  To this extent, the benefit sought on appeal 
is granted.  

In closing, the Board notes that consideration has been given 
as to whether the veteran is entitled to a "staged" rating 
for his service-connected disorder as prescribed by the Court 
in Fenderson.  

The Board finds, however, that the veteran's PTSD meets the 
criteria for a 50 percent rating throughout the entire course 
of this appeal.  

The Board has also considered whether an initial evaluation 
in excess of 50 percent is warranted.  However, the Board 
believes that additional evidentiary development is necessary 
before this issue can be adjudicated.  



ORDER

An initial rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations applicable to the 
payment of monetary awards.  



REMAND

The veteran asserts that his service-connected PTSD warrants 
a higher initial rating.  In a February 2004 statement, the 
veteran indicated that he had recently entered into private 
counseling.  These records are not associated with the claims 
file.  VA has an obligation to seek records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet App 
204 (1994); see also 38 U.S.C.A. § 5103A(b) (West 2002).  

Furthermore, while this case is in remand status, the Board 
finds that an additional psychiatric examination should be 
undertaken.  

In regards to the claim for service connection for headaches, 
the RO considered the appropriate laws and regulations 
pertaining to direct service connection, but it does not 
appear that consideration was given to secondary service 
connection under 38 C.F.R. § 3.310 or aggravation of a 
nonservice connected disability under the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The statement of the case (SOC) issued in January 2004 does 
not reflect any consideration of these questions.  Therefore, 
the RO should consider the issue of secondary service 
connection for headaches, to include the holding in Allen.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his PTSD.  
Of particular interest are the private 
treatment records the veteran mentioned 
in his February 2004 statement.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of any unsuccessful efforts in 
this regard.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should describe the 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedules cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  The examiner 
should also assign a GAF score, and 
provide an explanation as to the meaning 
of that score.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his headaches.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished.  If headaches are 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the headaches are 
related to or being aggravated by the 
service-connected PTSD.  If aggravated, 
the degree of aggravation should be 
quantified, if possible.  The clinical 
findings and reasons that form the basis 
of any opinion should be clearly set 
forth in the report.  If the physician is 
unable to make any determination, he or 
she should so state and indicate the 
reasons.  

4.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claims based on all the 
evidence of record and all governing 
legal authority, and any additional 
information obtained as a result of this 
remand.  This should include 
consideration of whether any identified 
headaches are proximately due to or the 
result of, or being aggravated by the 
service-connected PTSD.  38 C.F.R. 
§ 3.310 and the provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied the veteran should 
be furnished a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


